Exhibit 10.4

 

July 25, 2016

 

Logicmark Investment Partners, LLC

Gottlieb Family, LLC

Ben Cornett

Kevin O'Connor

Generation3 Partners I, LLC

c/o Logicmark Investment Partners, LLC

1359 Barlcay Boulevard

Buffalo Grove, Illinois 60089

 

Re: Subordination of Seller Payments

 

Ladies/Gentlemen:

 

This Letter Agreement ("Agreement") pertains to the actions taken in order to
implement and complete the sale by Logicmark Investment Partners, LLC, a
Delaware limited liability company, Gottlieb Family, LLC, a Virginia limited
liability company, Ben Cornett, Kevin O'Connor and Generation3 Partners I, LLC,
a Delaware limited liability company (together the "Sellers") of all of the
membership interests of Logicmark, LLC, a Delaware limited liability company
(the "Company"), to NXT-ID, Inc., a Delaware corporation (the "Buyer") under
that certain Interest Purchase Agreement (as amended, supplemented or otherwise
modified from time to time in accordance with its terms, the "Purchase
Agreement") dated as of May 17, 2016. Unless otherwise defined herein, initially
capitalized words and expressions herein shall have the same meaning as in the
Purchase Agreement. A portion of acquisition consideration payable under the
Purchase Agreement shall be evidenced by that certain Secured Subordinated
Promissory Note issued by Buyer to the order of the Seller Representative on the
date hereof in the original principal amount of $2,500,000 (the "Seller Note").

 

Reference is hereby made to that certain Loan and Security Agreement, dated as
of the date hereof (as amended or otherwise modified from time to time in
accordance with the terms thereof, the "Loan Agreement"), by and among Buyer, as
"Borrower" thereunder, Company and the other parties thereto as "Loan Party
Obligors", each of the "Lenders" party thereto from time to time (the
"Lenders"), and ExWorks Capital Fund I, L.P., in its capacity as agent for the
Lenders (in such capacity, "Agent"; together with the Lenders, the "Senior
Lending Parties").

 

The parties hereto, in connection with the Purchase Agreement and the Loan
Agreement, hereby agree as follows:

 

1.                  The following terms shall have the following meanings in
this Agreement:

 

"Bankruptcy Code" shall mean the provisions of Title 11 of the United States
Code, 11 U.S.C. §§101 et seq., as amended.

 

"Business Day" shall mean any day on which commercial banks are open for
commercial banking business in Chicago, Illinois.

 



 

 

 

"Collateral" shall mean all property and interests of Buyer, Company and their
affiliates in or upon which a security interest, mortgage, pledge or other lien
is granted to Agent (on behalf of the Senior Lending Parties) or Sellers, as
applicable.

 

"Earnout Obligations" shall mean any obligation of Buyer or any of its
subsidiaries (including Company) to pay any Earn-out Payment pursuant to Section
2(h) of the Purchase Agreement, whether in cash, securities or otherwise.

 

"Enforcement Action" means (a) to take from or for the account of Buyer or any
other person (including Company), by set-off or in any other manner, the whole
or any part of any moneys which may now or hereafter be owing by Buyer or any of
its subsidiaries (including Company) with respect to the Subordinated
Obligations, (b) to sue for payment of, or to initiate or participate with
others in any suit, action or proceeding against Buyer or any other person
(including Company) to (i) enforce payment of or to collect the whole or any
part of the Subordinated Obligations or (ii) commence judicial enforcement of
any of the rights and remedies under any Subordinated Debt Document or
applicable law with respect to any of the Subordinated Obligations, (c) to
exercise any put option or to cause Buyer or any other person (including
Company) to honor any redemption or mandatory prepayment obligation in respect
of any Subordinated Obligations, (d) to exercise any remedies of a secured party
under any Subordinated Debt Document or applicable law in respect of any
Subordinated Obligations, or (e) to take any action under the provisions of any
state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to foreclose upon, take possession of
or sell any property or assets of Buyer, Company or any other obligor of the
Senior Debt.

 

"Proceeding" shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
arrangement compromise, relief for debtors, assignment for the benefit of
creditors, appointment of a custodian, receiver, receiver and manager, interim
receiver, liquidator, administrator, trustee or other officer with similar
powers or any other proceeding for the liquidation, dissolution or other winding
up of a person.

 

"Qualified Stock" shall mean additional equity interests of Buyer so long as
such equity interests do not constitute Disqualified Equity Interests (as such
term is defined in the Loan Agreement).

 

"Seller Note Obligations" shall mean any obligation of Buyer or any of its
subsidiaries (including Company) to make any payment in respect of principal or
interest under the Seller Note, whether in cash, securities or otherwise.

 

"Senior Debt" shall mean all Obligations (as such term is defined in the Loan
Agreement), including, without limitation, all interest, fees, costs and other
charges, whether accruing prior to or after the date of any Proceeding, and
whether or not allowed in any such Proceeding, together with all complete or
partial refinancings of such Obligations and any amendments, modifications,
renewals or extensions thereof.

 



 2 

 

 

"Senior Debt Documents" shall mean the Loan Agreement, the other Loan Documents
(as such term is defined in the Loan Agreement) and all other documents and
instruments evidencing or pertaining to all or any portion of the Senior Debt.

 

"Subordinated Debt Documents" shall mean Section 2(h) of the Purchase Agreement,
the Seller Note, that certain Subordinated Security Agreement between Buyer,
Company and the Seller Representative dated as of the date hereof and all other
documents and instruments to the extent evidencing or pertaining to all or any
portion of the Subordinated Obligations.

 

"Subordinated Obligations" shall mean, collectively, all Earnout Obligations and
all Seller Note Obligations.

 

2.                  Each Seller agrees that Buyer's obligation to make any
payment in respect of any Subordinated Obligations shall be subordinate and
junior in right of payment to the Senior Debt. For purposes of the Loan
Agreement, the Subordinated Obligations and the Subordinated Debt Documents
shall qualify as Permitted Indebtedness (as defined in the Loan Agreement) and
Permitted Liens (as defined in the Loan Agreement).

 

3.                  Each Seller hereby agrees that no payment (whether in cash,
securities or otherwise) shall be made with respect to that portion of the
Subordinated Obligations, and no Seller shall seek, demand or accept any such
payment, if and to the extent that, immediately after giving effect thereto,
(x) an Event of Default (as defined in the Loan Agreement) has occurred and is
continuing under the Loan Agreement or would result after giving effect to such
payment, (y) Buyer would not be in compliance with the financial covenants set
forth in the Loan Agreement calculated on a pro forma basis as of the last day
of the most recent fiscal quarter for which Buyer's financial statements are
available as if such payment had been made on the last day of such fiscal
quarter or (z) the sum of Excess Availability (as defined in the Loan
Agreement), plus unrestricted cash on hand of Borrower, is less than $750,000;
provided, that, so long as no event of default under Section 11.1(a), (g) or (h)
of the Loan Agreement then exists, the Subordinated Obligations may be paid by
Buyer when due in accordance with the applicable Subordinated Debt Documents
solely to the extent funded through the concurrent issuance of Qualified Stock
of Buyer notwithstanding the inability of Buyer to satisfy the foregoing
conditions. For the avoidance of doubt, Buyer shall be permitted to pay such
portions and as much of the Subordinated Obligations, respectively, as may be
paid until such point as the foregoing restrictions would apply.

 

4.                  Agent hereby agrees with Sellers that, within 5 Business
Days following receipt by Agent of written notice from Sellers with respect to
any proposed payment of any Subordinated Obligations, Agent will confirm in
writing to Sellers at the address set forth above whether such proposed payment
of Subordinated Obligations is permitted to be made under the terms hereof;
provided, that, in the event that Agent fails to deliver any such notice within
such 5 Business Day period, the proposed payment of Subordinated Obligations
subject to such notice shall be deemed to be permitted to be made under the
terms hereof. All such notices sent to Agent shall be sent to the following
address: EXWORKS CAPITAL FUND I, L.P., 333 W. Wacker Drive, Suite 1620, Chicago,
IL 60606, Attention: Andy Hall, Email: ahall@redridgefg.com, with a copy to
GOLDBERG KOHN LTD., 55 East Monroe Street, Suite 3300, Chicago, Illinois 60603,
Attention: Christopher M. Swartout, Esq., Email:
christopher.swartout@goldbergkohn.com. All notices sent hereunder shall be
delivered by reputable overnight courier service or certified or registered mail
and shall be deemed to have been given two Business Days after the date when
sent.

 

5.                  Until all of the obligations of Buyer and its affiliates
under the Senior Debt Documents have been paid in full and satisfied in cash and
all commitments thereunder have been terminated, Sellers shall not, without the
prior written consent of the Agent, (a) take any Enforcement Action with respect
to any of the Subordinated Obligations or (b) contest, protest or object to any
enforcement action, application of monies or proceeds or Proceeding brought by
Agent, or any other exercise by Agent of any rights and remedies under the
Senior Debt Documents. Notwithstanding the foregoing or anything to the contrary
contained herein, if any of the Subordinated Obligations have not been paid in
full when due in accordance with the terms of the applicable Subordinated Debt
Documents, Sellers shall have the right, and are expressly permitted hereunder,
to cause Buyer to issue Qualified Stock in accordance with the Subordinated Debt
Documents to fund any unpaid Subordinated Obligations and, so long as no event
of default under Section 11.1(a), (g) or (h) of the Loan Agreement then exists,
the Senior Lending Parties hereby consent to the payment of the Subordinated
Obligations with such proceeds of such Qualified Stock.

 

6.              Each Seller agrees that it will not at any time contest the
validity, perfection, priority or enforceability of the Senior Debt, the Senior
Debt Documents or the liens and security interests of Agent in any Collateral
securing the Senior Debt. Until the Senior Debt has been paid in full and
satisfied in cash and all commitments under the Loan Agreement have been
terminated, any liens and security interests of any Seller in any Collateral
which may exist shall be and hereby are subordinated for all purposes and in all
respects to the liens and security interests of Agent in the Collateral,
regardless of the time, manner or order of perfection of any such liens and
security interests and regardless of the validity, perfection or enforceability
of such liens and security interests of Agent. In the event that Buyer, Company
or any of their affiliates consent to a sale or other disposition of any of the
Collateral (including the equity interests of any subsidiary of Buyer) and Agent
consents to such sale or disposition, each Seller shall be deemed to have
consented to such sale or disposition and such sale or disposition shall be free
and clear of any liens and security interests of each Seller in such Collateral
(and if such sale or disposition involves the equity interests of a subsidiary
of Buyer, each Seller shall release such subsidiary from all obligations owing
to such Seller). Any purchaser of any Collateral may rely on this Agreement as
evidence of each Seller's consent to such sale or disposition and that such sale
or disposition is free and clear of any liens and security interests of each
Seller in such Collateral. In the event that Agent releases or agrees to release
any of its liens or security interests in the Collateral, each Seller shall
concurrently release its liens and security interests in such Collateral. Each
Seller shall (or shall cause its agent) to promptly execute and deliver to Agent
such termination statements and releases as Agent shall request to effect the
release of the liens and security interests of such Seller in such Collateral in
accordance with this Section 6. In furtherance of the foregoing, if a Seller
fails to execute any such release within 5 Business Days following Agent's
request therefor, such Seller hereby irrevocably appoints Agent its
attorney-in-fact, with full authority in the place and stead of such Seller and
in the name of such Seller or otherwise, to execute and deliver any document or
instrument which such Seller may be required to deliver pursuant to this Section
6.

 



 3 

 

 

7.              In the event of any Proceeding relative to the Buyer, any of its
subsidiaries (including the Company) or affiliates or any of their respective
property or assets, or any distribution or marshaling of their respective assets
or any composition with creditors of the Buyer or any of its subsidiaries
(including the Company) or affiliates, whether or not involving a Proceeding,
then, in any such case, (a) all Senior Debt shall be paid in full and satisfied
in cash before any payment or distribution (whether in cash, securities or other
property) may or shall be made to any Seller with respect to the Subordinated
Obligations; (b) each Seller agrees not to initiate or prosecute or encourage
any other person to initiate or prosecute any claim, action or other Proceeding
challenging the enforceability of the Senior Debt or any liens and security
interests securing the Senior Debt; (c) each Seller agrees to consent to, and
not to object to, any use of cash collateral by Borrower, Company or any of
their affiliates under Section 363 of the Bankruptcy Code, or any other
bankruptcy, insolvency, debt reorganization or winding-up or similar
legislation, consented to by Agent or any financing provided by Agent or any
Senior Lending Party to Borrower, Company or any of their affiliates (or any
financing provided by another person and consented to by Agent), or to any grant
of a lien or security interest by any person in favor of Agent (or any agent
therefore), under Section 364 of the Bankruptcy Code or any other bankruptcy,
insolvency, debt reorganization or winding-up or similar legislation; and
(d) each Seller agrees to execute, verify, deliver and file any proofs of claim
in respect of the Subordinated Obligations requested by Agent in connection with
any Proceeding and hereby irrevocably authorizes, empowers and appoints Agent
its agent and attorney-in-fact to (i) execute, verify, deliver and file such
proofs of claim upon the failure of such Seller promptly to do so (and, in any
event, prior to 30 days before the expiration of the time to file any such
proof) and (ii) vote such claim in any Proceeding upon the failure of such
Seller to do so prior to 15 days before the expiration of the time to vote any
such claim; provided, that Agent shall have no obligation to execute, verify,
deliver, file and/or vote any such proof of claim. In the event that Agent votes
any claim in accordance with the authority granted hereby, no Seller shall be
entitled to change or withdraw such vote. Each Seller agrees that it will
consent and not otherwise object to a sale or other disposition of any assets
securing the Senior Debt (or any portion thereof) free and clear of liens,
claims and other interests under the Bankruptcy Code, including Sections 363,
365 and 1129, or any other bankruptcy, insolvency, debt reorganization,
winding-up or similar legislation, if Agent has consented to such sale or other
disposition. At the written request of Agent, and at the expense of Buyer, each
Seller will object to any such sale. Each Seller waives any claims it may now or
hereafter have arising out of Agent's or any Senior Lending Party's election of
the application of Section 1111(b)(2) of the Bankruptcy Code or any other
bankruptcy, insolvency, debt reorganization, winding-up or similar legislation.
Each Seller agrees not to (i) initiate or prosecute or join with any other
person to initiate or prosecute any claim, action or other Proceeding opposing a
motion by Agent to lift the automatic stay or any other stay of proceeding in
respect of Borrower, Company or any of their affiliates, or (ii) propose or vote
(to the extent such vote is required to satisfy Section 1129(a)(10) of the
Bankruptcy Code) in favor of any chapter 11 plan, or any other applicable plan
in respect of Borrower, Company or any of their affiliates, that seeks
confirmation under Section 1129(b)(2)(A) of the Bankruptcy Code with respect to
Senior Debt, unless Agent consents thereto. The Senior Debt shall continue to be
treated as Senior Debt and the provisions of this Agreement shall continue to
govern the relative rights and priorities of Agent, Senior Lending Parties and
Sellers even if all or part of the Senior Debt or the liens and security
interests securing the Senior Debt are subordinated, set aside, avoided,
unperfected or disallowed in connection with any Proceeding and regardless of
any priority under any principle of law or any other matter whatsoever, and this
Agreement shall be reinstated if at any time any payment of any of the Senior
Debt is rescinded or must otherwise be returned by any holder of Senior Debt or
any representative of such holder.

 

8.              Agent shall have the exclusive right to enforce rights and
remedies with respect to the Collateral securing the Senior Debt. In exercising
any such rights and remedies, Agent may enforce the provisions of the Senior
Debt Documents and exercise the remedies thereunder all in such order and such
manner as Agent may determine in its discretion. Each Seller hereby waives, to
the extent permitted by applicable law, any rights which it may have to enjoin
or otherwise obtain a judicial or administrative order preventing Agent from
taking, or refraining from taking, any action with respect to all or any part of
the Collateral. Without limitation of the foregoing, each Seller hereby agrees
(a) that it has no right to direct or object to the manner in which Agent
applies the proceeds of the Collateral resulting from the exercise by Agent of
rights and remedies under the Senior Debt Documents to the Senior Debt, (b) that
it waives any right to object to any action or inaction by Agent with respect to
exercising its rights or remedies in good faith under the Senior Debt Documents
or with respect to the Collateral (including in connection with any foreclosure
or enforcement of liens in respect of Collateral), and (c) Agent has not assumed
any obligation to act as the agent for any Seller with respect to the
Collateral. No Seller shall object to any proposed retention or acceptance of
Collateral by Agent to the extent in full or partial satisfaction of Senior Debt
and in accordance with applicable law and agrees that any such retention or
acceptance by Agent shall be free and clear of each Seller's security interests
and liens. Nothing in this Agreement shall require or obligate Agent to enforce
or realize upon any of the liens or security interests granted thereunder at any
time or from time to time.

 



 4 

 

 

9.              Any payments which are received by any Seller in violation of
the terms of this Agreement shall be deemed to have been received by such Seller
for the benefit of the Senior Lending Parties and each Seller hereby agrees to
hold any such payment in trust for the benefit of the Senior Lending Parties and
promptly turn any such payment over to the Agent for application to Buyer's
obligations under the Loan Agreement.

 

10.              Furthermore, notwithstanding any other provision set forth in
the Subordinated Debt Documents, each Seller agrees not to take any Enforcement
Action in the event of Buyer's failure to make any payment of the Subordinated
Obligations prohibited hereunder and any such suspended enforcement of the
provisions of the Purchase Agreement related thereto shall not constitute a
breach of the Purchase Agreement. If any payment of the Subordinated Obligation
from Buyer to Sellers is prohibited pursuant to this Agreement, Buyer shall have
3 Business Days following Buyer's satisfaction of the conditions to payment set
forth above (including the cure of any and all existing events of default under
the Loan Agreement) to make such payment to Sellers without penalty and without
such delay in payment being considered a breach of the Purchase Agreement.
Moreover, each Seller further agrees that any such non-payment due to the
restrictions hereunder shall not limit, excuse, waive or otherwise affect such
Seller’s obligations under any employment, non-competition, non-solicitation or
similar agreement or covenant; it being agreed that such other agreements and
covenants are independent of any provision hereof and the existence of any claim
or cause of action hereunder shall not constitute a defense to the enforcement
by the Buyer of such other agreements and covenants.

 

11.              Each Seller hereby waives any rights it may have under
applicable law to assert the doctrine of marshaling or to otherwise require
Agent to marshal any property of Buyer, Company or of any guarantor or other
obligor of the Senior Debt for the benefit of any Seller.

 

12.              No Seller will exercise (i) any right of subrogation that it
may now or hereafter have or obtain in respect of the rights of any Senior
Lending Party against Buyer, Company, any guarantor of any Senior Debt or any of
the Collateral or (ii) any right to participate in any claim or remedy of any
Senior Lending Party against Buyer, Company, any guarantor of any of the Senior
Debt or any Collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, in each case, until all of the
Senior Debt has been paid in full and satisfied in cash and all commitments
under the Loan Agreement have been terminated. Subject to the payment in full of
the Senior Debt and the termination of the Loan Agreement, each Seller shall be
subrogated to the rights of Senior Lending Parties to receive payments or other
distributions with respect to the Senior Debt. If any Senior Lending Party is
required to disgorge any proceeds of Collateral, payment or other amount
received by any person (whether because such proceeds, payment or other amount
is invalidated, declared to be fraudulent or preferential or otherwise) or turn
over or otherwise pay any amount (a "Recovery") to the estate or to any creditor
or representative of Buyer, Company or any other person, then the Senior Debt
shall be reinstated (to the extent of such Recovery) as if such Senior Debt had
never been paid and to the extent any Seller has received proceeds, payments or
other amounts to which such Seller would not have been entitled under this
Agreement had such reinstatement occurred prior to receipt of such proceeds,
payments or other amounts, such Seller shall turn over such proceeds, payments
or other amounts to Agent for reapplication to the Senior Debt.

 



 5 

 

 

13.              The terms of this Agreement, the subordination effected hereby,
and the rights and the obligations of Sellers and Senior Lending Parties arising
hereunder shall not be affected, modified or impaired in any manner or to any
extent by: (a) any amendment or modification of or supplement to the Senior Debt
Documents or the Subordinated Debt Documents; (b) the validity or enforceability
of any of such documents or any liens or security interests granted thereunder;
or (c) any exercise or non-exercise of any right, power or remedy under or in
respect of the Senior Debt or the Subordinated Obligations or any of the
instruments or documents referred to in clause (a) above. Each Seller hereby
acknowledges that the provisions of this Agreement are intended to be
enforceable at all times, whether before the commencement of, after the
commencement of, in connection with or premised on the occurrence of any
Proceeding.

 

14.              No Seller shall sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Obligations (a) without the
prior written consent of Agent to such action, and (b) unless prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to Agent an agreement substantially identical to this Agreement,
providing for the continued subordination and forbearance of the Subordinated
Obligations to the Senior Debt as provided herein and for the continued
effectiveness of all of the rights of Agent arising under this Agreement.
Notwithstanding the failure to execute or deliver any such agreement, the
subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Subordinated
Obligations, and the terms of this Agreement shall be binding upon the
successors and assigns of any Seller, as provided herein.

 

15.              The Seller Note shall, at all times, contain the following
legend:

 

"This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Letter Agreement re
Subordination of Seller Payments (the "Subordination Agreement") dated as of
July 25, 2016, by and among Logicmark Investment Partners, LLC, a Delaware
limited liability company, Gottlieb Family, LLC, a Virginia limited liability
company, Ben Cornett, Kevin O'Connor and Generation3 Partners I, LLC, a Delaware
limited liability company (together the "Sellers"), Logicmark, LLC, a Delaware
limited liability company (the "Company"), NXT-ID, Inc., a Delaware corporation
(the "Buyer"), and ExWorks Capital Fund I, L.P., in its capacity as agent for
the Lenders (in such capacity, "Agent", to the indebtedness (including interest)
owed by Buyer, Company and certain of their affiliates pursuant to that certain
Loan and Security Agreement dated as of July 25, 2016 between Buyer, Company,
the other "Loan Party Obligors" from time to time party thereto, Agent and the
"Lenders" from time to time party thereto, as such Loan and Security Agreement
has been and hereafter may be amended, supplemented or otherwise modified from
time to time; and each Seller and each other holder of this instrument, by its
acceptance hereof, shall be bound by the provisions of the Subordination
Agreement."

 



 6 

 

 

16.              Each holder of Senior Debt, whether now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.

 

17.              Each Seller at any time, and from time to time, after the
execution and delivery of this Agreement, at the cost and expense of Buyer,
promptly will execute and deliver such further documents and do such further
acts and things as Agent may reasonably request that may be necessary in order
to effect fully the purposes of this Agreement.

 

The Senior Lending Parties shall be considered third-party beneficiaries of the
provisions of this document, none of the provisions of which shall be modified
without the prior written consent of the Agent. This Agreement shall be
considered a "Loan Document" under the Loan Agreement.

 

Buyer and each Seller agree that (i) none of the Subordinated Debt Documents
shall be amended without the prior written consent of the Agent and (ii) the
Loan Agreement and the other Senior Debt Documents may be amended in any manner
without notice to or consent of any Seller; provided, that, so long as the
Seller Note Obligations remain unpaid, no amendment to the Senior Debt Documents
shall have the effect of (a) increasing the maximum principal amount thereof to
an amount that exceeds $16,500,000 or (b) shortening the scheduled maturity date
of the Senior Debt or requiring principal amortization payments with respect to
the Senior Debt.

 

This Agreement shall inure to the benefit of the successors and assigns of Agent
and the other Senior Lending Parties and shall be binding upon the successors,
assigns, heirs and legal representatives of each Seller.

 

The provisions of this Agreement are solely for the purpose of defining the
relative rights of Sellers, Agent and Senior Lending Parties and shall not be
deemed to create any rights or priorities in favor of any other person,
including, without limitation, Buyer or Company.

 

In the event of any conflict between any term, covenant or condition of this
Agreement and any term, covenant or condition of any Subordinated Debt
Documents, the provisions of this Agreement shall control and govern.

 

In the event that any provision of this Agreement is deemed to be invalid,
illegal or unenforceable by reason of the operation of any law or by reason of
the interpretation placed thereon by any court or governmental authority, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby, and the affected
provision shall be modified to the minimum extent permitted by law so as most
fully to achieve the intention of this Agreement.

 

This Agreement shall be governed by and shall be construed and enforced in
accordance with the internal laws of the State of Illinois, without regard to
conflicts of law principles.

 



 7 

 

 

EACH OF AGENT, BUYER, COMPANY AND EACH SELLER HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK,
STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT'S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SENIOR
DEBT DOCUMENTS OR THE SUBORDINATED DEBT DOCUMENTS SHALL BE LITIGATED IN SUCH
COURTS. EACH OF AGENT, BUYER, COMPANY AND EACH SELLER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH OF AGENT, BUYER, COMPANY AND EACH SELLER HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT
AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.

 

EACH OF BUYER, COMPANY, AGENT AND EACH SELLER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE SENIOR DEBT DOCUMENTS OR THE SUBORDINATED DEBT DOCUMENTS.
EACH OF BUYER, COMPANY, AGENT AND EACH SELLER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE LOAN AGREEMENT AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
OF BUYER, COMPANY, AGENT AND EACH SELLER WARRANTS AND REPRESENTS THAT EACH HAS
HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

This Agreement shall automatically terminate at such time as the Senior Debt has
been paid in full and satisfied in cash and all commitments under the Loan
Agreement have been terminated.

 

[signature pages follow]

 



 8 

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BUYER:         NXT-ID, INC.

 

  By:     Name:     Title:  

 

  COMPANY:         LOGICMARK, LLC

 

  By:     Name:     Title:  

 



Signature Page to Letter Agreement re Subordinated Obligations

 



 9 

 

 

  SELLERS:       LOGICMARK INVESTMENT PARTNERS, LLC

 

  By:     Name:     Title:  

 

  GOTTLIEB FAMILY, LLC

 

  By:     Name:     Title:  

 

  GENERATION3 PARTNERS I, LLC

 

  By:     Name:     Title:                 Ben Cornett               Kevin
O'Connor

 



Signature Page to Letter Agreement re Subordinated Obligations

 



 10 

 

 

Accepted and Agreed to:        

EXWORKS CAPITAL FUND I, L.P.,

as Agent

        By:     Name:     Title:    

 

Signature Page to Letter Agreement re Subordinated Obligations

 

 

11



 



